Citation Nr: 1314859	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  11-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and Ms. R. 


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from July 1957 to June 1961 and from October 1961 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran appeared a hearing before a Decision Review Officer.  In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's claims file.  

In a statement in May 2010, the Veteran raised the claims of service connection for hypertension, chronic diffuse osteoarthritis, prostatitis, diverticulitis, benign prostatic hypertrophy, vertigo, sleep apnea, gout, and high cholesterol, which are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  











REMAND

The Veteran asserts that diabetes mellitus is related to his exposure to Agent Orange in Vietnam.  The Veteran maintains that he flew into Vietnam from air bases in Okinawa, Taiwan, and Thailand.  

The Veteran stated that he served as an aircraft environmental systems repair technician and as an aircraft environmental systems technician providing maintenance on various aircrafts, including C-130s.  He states that he flew into Da Nang, Vietnam on a C-130 aircraft for three days while his unit was stationed at Ching Chuan Kang Air Base in Taiwan.  The Veteran also reports that he flew into other air bases in Vietnam.  

The Veteran served on active duty from June 1957 to June 1961 and from October 1961 to November 1977.  His available service personnel records do not provide any indication that he served in Vietnam.  A DD Form 214 for the period from October 1969 to October 1973 includes a notation that the Veteran had no service in Indochina and no service in Vietnam.  

The service personnel records show that the Veteran served in the 4252 Field Maintenance Squadron at Kadena Air Base in Okinawa in January 1968.  He also served with the 374th Field Maintenance Squadron at Ching Chuan Kang Air Base in Taiwan from May 1971 to November 1972, and he served with the 8th Field Maintenance Squadron at Ubon Airfield in Thailand from January 1974 to July 1974, and with the 388th Field Maintenance Squadron at Korat Royal Thai Air Force Base from July 1974 to July 1975.  

While the record contains some service personnel records, the records appear incomplete.  Also, the Veteran's unit histories may be helpful in establishing the Veteran's assignments.  


As VA is required to make reasonable efforts to help a claimant obtain records relevant to the claim, the case is REMANDED for the following:  

1.  Make another request for the Veteran's service personnel record including any records of assignments, permanent or temporary duty stations, travel orders, pay vouchers, dislocation allowance, or temporary orders.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain from the appropriate federal custodian of the United States Air Force the unit histories for the 4252 Field Maintenance Squadron at Kadena Air Base in Okinawa in January 1968; the 374th Field Maintenance Squadron at Ching Chuan Kang Air Base in Taiwan from May 1971 to November 1972; the 8th Field Maintenance Squadron at Ubon Airfield from January 1974 to July 1974; and the 388th Field Maintenance Squadron at Korat Royal Thai Air Force Base, should all be obtained.  .  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  After the development is completed, adjudicate the claim, considering the additional evidence, including the medic.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to Board.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



